Title: To Benjamin Franklin from Jean de Neufville & fils, 4 October 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Amsterdam 4th. Octr. 1781
We are without any of Your Excellency’s Favors Since we had the honor of writing in date of the 20th. Ulto. The inclosed are particularly recommended to our Care, and came to hand yesterday per the Brigg Firebrand, Captn. Trowbridge from Newhaven Which place he left about the 20th. of Augt.— when hopes were high in America on Accot. of the expected arival of Monsr. De Grasse on that Coast! may the most sanguine that can reasonably be formed be realized.
We are happy to say His Excy. Mr: Adams’s health is almost perfectly recover’d. With the Highest regard we have the honor to be Your Excellency’s Most Obed Hble. Servts.
John DE Neufville Son

P.S. The Navarre, Captn. Keiller for philadelpa. being still in our Roads, we hope, will still receive in time, the Book entrusted to the Care of our Mr. Comte, With a Letter for Mr. de Brettigny.
  His Excellency Doctr. Benjn. Franklin Minister plenipo. of the United States of America Passy

